Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ronald Schubert, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2685
Decision No. CR4463

Date: November 25, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS), through an administrative
contractor, revoked the Medicare billing privileges of Ronald Schubert, M.D., because
the Washington State Health Care Authority terminated Dr. Schubert’s Medicaid
provider agreement. Petitioner requested a hearing to dispute the effective date of the
revocation. Because CMS properly set the effective date for revocation 30 days after it
issued the revocation notice, I affirm CMS’s determination.

I. Background and Procedural History

Dr. Schubert is a physician licensed to practice medicine in Washington State. See CMS
Exhibit (Ex.) 6. In an August 13, 2014 initial determination, CMS’s administrative
contractor revoked Petitioner’s Medicare billing privileges, effective September 12, 2014,
for the following reason:

42 CFR § 424.535(a)(12)-Medicaid Billing Privileges Revoked
By letter dated July 18”, 2011, Ronald Schubert was
informed that he was terminated from the Washington
Medicaid program. Washington Medicaid confirmed that
Ronald Schubert’s appeal rights have been exhausted with
respect to this termination.

CMS Ex. | at 1 (emphasis in original). CMS’s administrative contractor barred
Dr. Schubert from re-enrolling in the Medicare program for two years. CMS Ex. | at 2.

Dr. Schubert timely requested reconsideration of the revocation determination. CMS
Exs. 3,4. On March 26, 2015, the CMS contractor upheld its initial determination. CMS
Ex. 2.

Petitioner timely requested a hearing. On June 19, 2015, I issued an Acknowledgment
and Pre-Hearing Order (Order) establishing deadlines for the submission of prehearing
exchanges. In accordance with the Order, CMS filed its prehearing exchange, which
included a motion for summary judgment and brief, and seven exhibits (CMS Exs. 1-7).
Dr. Schubert filed a brief (Schubert Br.) in opposition to summary judgment. CMS then
filed a reply brief.

II. Decision on the Record

I admit all of CMS’s proposed exhibits into the record because Dr. Schubert did not
object to any of them. See Order 47. Further, neither party submitted written direct
testimony for any witnesses. Therefore, there are no witnesses to be cross-examined and
I issue this decision based on the written record. Order §{ 8-11; Civil Remedies Division
Procedures §§ 16(b), 19(b), (d).

III. Issue

Whether CMS properly revoked Dr. Schubert’s Medicare billing privileges and
established September 12, 2014, as the effective date for revocation.

IV. Jurisdiction

I have jurisdiction to decide this issue. See 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see
also 42 U.S.C. § 1395ce(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis’

Petitioner is a physician and, therefore, a supplier for purposes of the Medicare program.
See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of Supplier), 410.20(b)(1).

' My findings of fact and conclusions of law are set forth in italics and bold font.
CMS may revoke a supplier’s Medicare billing privileges for any of the reasons stated in
42 C.F.R. § 424.535. When CMS revokes a supplier’s Medicare billing privileges, CMS
establishes a re-enrollment bar that lasts from one to three years. 42 C.F.R. § 424.535(c).
Generally, a revocation becomes effective 30 days after CMS mails the initial
determination revoking Medicare billing privileges. 42 C.F.R. § 424.535(g).

I. CMS had a legitimate basis under 42 C.F.R. § 424.535(a)(12) to
revoke Dr. Schubert’s Medicare billing privileges because the
Washington State Health Care Authority terminated Dr. Schubert’s
participation agreement in its Medicaid program and Dr. Schubert
does not have an appeal of that termination pending.

On July 18, 2011, the Washington State Health Care Authority informed Dr. Schubert
that it was terminating his Medicaid provider agreement immediately to ensure the health
and safety of Medicaid beneficiaries. The specific basis for the termination related to a
Washington State Department of Health decision to restrict Dr. Schubert’s medical
license. The July 18, 2011 notice indicated that Dr. Schubert could appeal the
termination of his Medicaid provider agreement. CMS Ex. 6. Dr. Schubert did not
appeal the termination. Schubert Br. at 3; CMS Ex. 7.

CMS revoked Dr. Schubert’s Medicare billing privileges under 42 C.F.R.
§ 424.535(a)(12), which states that CMS may revoke a supplier’s billing privileges if:

(i) Medicaid billing privileges are terminated or revoked by a
State Medicaid Agency.

(ii) Medicare may not terminate unless and until a provider or supplier has
exhausted all applicable appeal rights.

Based on the evidence of record and the fact that Dr. Schubert has not disputed CMS’s
basis for revocation, I conclude that CMS legitimately revoked Dr. Schubert’s Medicare
billing privileges because Dr. Schubert’s Medicaid billing privileges were terminated by
the Washington State Health Care Authority and Dr. Schubert did not exercise his right to
appeal the termination. Schubert Br. at 3; CMS Ex. 3 at 1; CMS Ex. 4 at 2; CMS Ex. 5 at
4; CMS Ex. 6; CMS Ex. 7.

2. CMS properly established September 12, 2014, as the effective date for
the revocation of Dr. Schubert’s Medicare billing privileges.

The CMS contractor issued its determination to revoke Dr. Schubert’s Medicare billing
privileges on August 13, 2014, and stated in that determination that the revocation was
effective on September 12, 2014. CMS Ex. | at 1. Under the regulations, a “[r]evocation
becomes effective 30 days after CMS or the CMS contractor mails notice of its
determination to the . . . supplier” unless an exception applies. 42 C.F.R. § 424.535(g).
The effective date of Dr. Schubert’s revocation, September 12, 2014, is 30 days after the
date CMS’s administrative contractor issued its August 13, 2014 initial determination.
Therefore, CMS properly assigned the effective date of revocation.

Dr. Schubert asserts that he was terminated from the Medicaid program in July 2011 and
that the two-year re-enrollment bar for the Medicare program ought to have ended in
2013. Dr. Schubert’s basis for this argument is that the regulations state that “[w]hen a

. .. supplier’s billing privilege is revoked, any provider agreement in effect at the time of
revocation is terminated effective with the date of revocation.” 42 C.F.R. § 424.535(b).
Schubert Br. at 2. However, Dr. Schubert’s argument presupposes that the Medicare and
Medicaid programs are the same, which they are not. To the extent that there is any
ambiguity in section 424.535(b), it is clear that section 424.535, taken as a whole, only
relates to CMS’s authority to revoke Medicare billing privileges. Therefore, there is no
basis to consider the Washington State termination of Dr. Schubert’s Medicaid provider
agreement as an act that could trigger the termination of Dr. Schubert’s Medicare
provider agreement under section 424.535(b).

Further, Dr. Schubert avers that the regulations provide that the effective date of a
revocation is the date of the federal exclusion or debarment upon which the revocation is
based. 42 C.F.R. § 424.535(g). Therefore, Dr. Schubert believes that the revocation of
his Medicare billing privileges ought to be effective from July 18, 2011, the date his
Medicaid termination became effective. Schubert Br. at 3-4. However, the regulations
do not support Dr. Schubert’s argument that the effective date of his revocation should be
the date of the termination of his Medicaid provider agreement in Washington State. It is
true that when a revocation of Medicare billing privileges is based on a federal exclusion
or debarment, the revocation is effective on the date of the exclusion or debarment,

42 C.F.R. § 424.535(g); however, the Washington State termination of Dr. Schubert’s
Medicaid provider agreement was not a federal exclusion or debarment. Rather, the
provision Dr. Schubert cites applies to revocations imposed under 42 C.F.R.

§ 424.535(a)(2) (provider or supplier conduct). By contrast, the revocation in this case
was based on 42 C.F.R. § 424.535(a)(12) (Medicaid termination).

VI. Conclusion

I affirm CMS’s determination to revoke Petitioner’s Medicare billing privileges effective
September 12, 2014.

/s/
Scott Anderson
Administrative Law Judge
